Citation Nr: 0529348	
Decision Date: 11/02/05    Archive Date: 11/14/05

DOCKET NO.  04-24 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for residuals of a 
wound, laceration, left forehead.

2.  Entitlement to service connection for an ulcer.

3.  Entitlement to service connection for a pulmonary 
disorder.


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel





INTRODUCTION

The veteran had recognized guerrilla service from May 1945 to 
February 1946 and with the Regular Philippine Army from 
February 13, 1946 to February 20, 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines, that denied the 
above claims.

In July 2004, the veteran requested a hearing before a 
traveling member of the Board at the RO.  In February 2005, 
the RO wrote to the veteran and notified him that a Veterans 
Law Judge was scheduled to visit the RO in June 2005 to 
conduct hearings.  He was asked to indicate whether or not he 
still wanted to appear for a hearing.  The RO asked that the 
veteran respond within 60 days or it would be assumed that he 
no longer wanted to attend a hearing.  As the veteran did not 
respond, his request for a hearing was considered withdrawn.


FINDINGS OF FACT

1.  A wound, laceration, left forehead did not have its onset 
during active service or result from disease or injury in 
service.

2.  An ulcer did not have its onset during active service or 
within one year after separation from service, or result from 
disease or injury in service.

3.  A pulmonary disorder, including tuberculosis, did not 
have its onset during active service or within three years 
after separation from service, or result from disease or 
injury in service.





CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
residuals of a wound, laceration, left forehead have not been 
met.  38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2005).

2.  The criteria for entitlement to service connection for an 
ulcer have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112 
(West 2002); 38 C.F.R. §§ 3.303, 3.304. 3.307 (2005).

3.  The criteria for entitlement to service connection for a 
pulmonary disorder have not been met.  38 U.S.C.A. §§ 1101, 
1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005).  In this case, VA's duties have been fulfilled to the 
extent possible.  

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  
38 C.F.R. § 3.159(b)(1) (2005); see 38 U.S.C.A. § 5103A(g) 
(West 2002).  

VA has satisfied its duty to notify by means of a letter from 
the RO to the veteran in June 2003.  The veteran was told of 
the requirements to successfully establish service 
connection, advised of his and VA's respective duties, and 
asked to submit information and/or evidence pertaining to the 
claim, which would include that in his possession, to the RO.  
The timing and content of this letter complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2005).  All identified, pertinent evidence, including the 
veteran's private treatment records, has been obtained and 
associated with the claims file.  There is no indication of 
any relevant records that the RO failed to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2005).  VA need not obtain an 
examination in this case.  The evidentiary record does not 
show that any claimed left forehead laceration wound, ulcer, 
or pulmonary disorder is associated with an established 
event, injury, or disease in service; manifested during an 
applicable presumptive period; or otherwise associated with 
military service.  Compare Wells v. Principi, 326 F.3d 1381 
(Fed. Cir. 2003), and Charles v. Principi, 16 Vet. App. 370 
(2002).  The duty to notify and assist having been met by the 
RO to the extent possible, the Board turns to the analysis of 
the veteran's claims on the merits.


II.  Service Connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2005).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999). 

Service connection for certain chronic disorders, such as 
tuberculosis and ulcers, may be established based on a legal 
"presumption" by showing that either disability manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service for an ulcer and within 3 
years for tuberculosis.  38 U.S.C.A. § 1112 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2005).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

The veteran's service records show no complaints or findings 
of an injury to the forehead, ulcer, or pulmonary disorder.  
In his Affidavit for Philippine Army Personnel dated in 
February 1946, he denied any wounds or illnesses.


A.  Residuals of a wound, laceration, left forehead

After a careful review of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
residuals of a left forehead laceration.  

There is no competent evidence of record showing that the 
veteran has current residuals of a left forehead laceration.  
The veteran was notified via the August 2003 rating decision 
and February 2004 Statement of the Case that there was no 
evidence of record showing that he suffered from any such 
disability.  He was asked to identify any medical care 
providers that had treated him for this condition by means of 
a June 2003 letter from the RO.  However, the veteran did not 
submit any relevant records in support of this claim nor did 
he state in any correspondence how he sustained the claimed 
injury or that he had a current disability from that injury.  
He had previously stated in 1999 that he was treated for a 
laceration to the left forehead in 1975 at Pangasinan Medical 
Center; however, records from this facility were not 
available.  The Court has held that Congress specifically 
limited entitlement to service connected benefits to cases 
where there is a current disability.  "In the absence of 
proof of a present disability, there can be no valid claim."  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Board 
finds no competent evidence of a present disability as to 
residuals of a left forehead laceration.  

Any contentions by the veteran that he currently has 
residuals of a left forehead laceration that are somehow 
related to his active service are not competent.  There is no 
indication that he possesses the requisite medical knowledge 
or education to render a probative opinion involving medical 
diagnosis or medical causation.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992). 

In the absence of a current diagnosis of a left forehead 
laceration wound residuals related to active service, service 
connection for the claimed disability is not warranted.  The 
evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 4.3 (2005).  The 
preponderance is against the veteran's claim, and it must be 
denied.




B.  Ulcer

After a careful review of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for an 
ulcer.  

There is no competent evidence of record showing that the 
veteran has been diagnosed as having an ulcer.  Although the 
Region I Medical Center sent a letter dated April 2004 that 
the veteran's medical records were destroyed in a natural 
disaster, they sent a certified copy of a medical certificate 
and log book showing that he was diagnosed and treated for 
acute gastroenteritis with mild dehydration in August 1989.  
However, this diagnosis does not support a finding for an 
ulcer.  Therefore, there is no competent medical evidence of 
record showing that the veteran has ever been diagnosed as 
having an ulcer.  The Court has held that Congress 
specifically limited entitlement to service connected 
benefits to cases where there is a current disability.  "In 
the absence of proof of a present disability, there can be no 
valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  The Board finds no proof of a present disability as 
to an ulcer.  

Any contentions by the veteran that he currently has an ulcer 
and that it is somehow related to his active service are not 
competent.  There is no indication that he possesses the 
requisite medical knowledge or education to render a 
probative opinion involving medical diagnosis or medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992). 

In the absence of a current diagnosis of an ulcer related to 
active service, service connection for the claimed disability 
is not warranted.  The evidence in this case is not so evenly 
balanced so as to allow application of the benefit-of-the-
doubt rule as required by law and VA regulations.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2005).  The preponderance is against the veteran's claim, 
and it must be denied.




C.  Pulmonary disorder

After a careful review of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for a 
pulmonary disorder.  

There is no competent medical evidence of record showing that 
the veteran's pulmonary tuberculosis had its onset during 
active service or within three years of his separation from 
active service, or is related to any in-service disease or 
injury.  The veteran's post service private medical records 
show a chest x-ray report finding lung fields well-aerated, 
thickened peribronchovascualar markings, no gross 
cardiomegaly appreciated and intact bony thorax.  The veteran 
was diagnosed as having pulmonary tuberculosis in April 2002.  
In December 2003, a chest x-ray confirmed that diagnosis 
stating that the veteran had bilateral pulmonary 
tuberculosis, minimal.  No medical care provider has related 
the veteran's post-service tuberculosis to any in-service 
disease or injury.

The evidence does not show that the veteran was diagnosed 
with pulmonary tuberculosis within three years following his 
separation from service.  This disability was not diagnosed 
until April 2002.  As such, service connection on a 
presumptive basis is not warranted.  See 38 U.S.C.A. § 1112 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).

Any contentions by the veteran that his pulmonary 
tuberculosis is somehow related to his active service are not 
competent.  There is no indication that he possesses the 
requisite medical knowledge or education to render a 
probative opinion involving medical diagnosis or medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992). 

For the reasons and bases provided above, the evidence in 
this case preponderates against the claim for service 
connection for a pulmonary disorder, including pulmonary 
tuberculosis.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  
The evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule as 
required by law and VA regulations.  See 38 U.S.C.A. §5107 
(West 2002).


ORDER

Service connection for residuals of a wound, laceration, left 
forehead is denied.

Service connection for an ulcer is denied.

Service connection for a pulmonary disorder is denied.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


